DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Received 06/16/2022

	Claim(s) 1-13 and 15-35 are pending.
	Claim(s) 1-8, 11, 16-25, and 34 have been amended.
Claim(s) 14 has been cancelled.
The 35 U.S.C § 103 rejection to claim(s) 1-13 and 15-35 have been fully considered in view of the amendments received on 06/16/2022 and are fully addressed in the prior art rejection below.



Response to Arguments
Received 06/16/2022


Regarding independent claim(s) 1, 18, 20, 25, and 34:

Applicant’s arguments (Remarks, Page 20: ¶ 1 to Page 21: ¶ 2), filed 06/16/2022, with respect to the rejection(s) of claim(s) 1, 18, 20, 25, and 34 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, the sample points are further limiting in relation with a 3D scene. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Shechtman et al. (US PGPUB No. 20200151938 A1), in view of Sunkavalli et al. (US PGPUB No. 20210065440 A1), and further in view of Miller et al. (PGPUB No. 20200184667 A1).


Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive; as expressed below.


Regarding independent claim(s) 1, 18, 20, 25, and 34:

Applicant argues (Remarks, Page 10, ¶ 2-4), that “In rejecting independent claim 20, the Office Action asserts that Shechtman ‘implicitly’ discloses 3D scene and further equates the simplified image of Shechtman to the recited ‘sample points.’ 
… 
Applicant respectfully disagrees. Shechtman relates to an image-style-conversion system that converts natural or computer-generated images to style-imitation images resembling a drawing or other artwork with hand-drawn strokes.”
The Examiner disagrees. Applicant’s arguments fail to view the combination as a whole. Wherein Sunkavalli et al. teaches a 3D scene (Sunkavalli; [¶ 0040-0042 and ¶ 0121], as illustrated within Fig. 5A). Furthermore, Applicant claim language of “… extracting sample points from a 3D scene” is broad, wherein the 3D scene is of scene within an image, whether or not that image embodying 3D data is drawn or captured (Shechtman; “… the term ‘source image’ refers to an image captured by a camera, generated by a computing device, or created by hand for input” and “… a source image may be, but is not limited to, a drawing, natural photograph, painting, scan input” [¶ 0041]). The limitation of a 3D scene is broader than a captured 3D environment as inferred by Applicant arguments. Moreover, independent claim 20 is silent regarding the “3D scene” as being more-than or different from three-dimensional content within an image. Thus, the three-dimensional image content, as illustrated within Fig. 3A (for example) is implicitly a 3D scene:

    PNG
    media_image1.png
    504
    784
    media_image1.png
    Greyscale

In addition, the implicit 3D scene by Shechtman et al. is further modified by the teachings of a 3D scene as taught by Sunkavalli et al. as mentioned above.
Still further, Applicant fails to view the NPR generator applying a filter, equation, or function to the source image, as taught by Shechtman et al., corresponds to an extraction of sample points (Shechtman; [¶ 0042]); wherein, the NPR generator preforms pixel level operations to obtain further detail(s) from the source image (Shechtman; [¶ 0057-0058]). In other words, in order to create a “simplified image” pixel data need to be extracted from the source image could portray features (Shechtman; “… for example, the first NPR generator 106a generates a simplified image 108a comprising stylized edge depictions from the source image 104. By contrast, the second NPR generator 106b generates a simplified image 108b comprising a contrast abstraction from the source image 104” [¶ 0042-0043]). Even further, the NPR generator, simplified image, and edge and/or shading -style Transfer-Neural-Network process are in part or in whole interpreted as an extraction processing of the three-dimension image data involving one or more pixels.
Therefore, Applicant’s arguments are not persuasive.

Applicant argues (Remarks, Page 12, ¶ 2 to Page 13, ¶ 1), “… that the source images of Shechtman are, at best, two-dimensional images that is not the same as the claimed 3D scene of independent claim 20.
In addition, the simplified image of Shechtman was generated based on the 2D source image. For example, paragraphs [0042] and [0043] of Shechtman set forth: 
…
It is respectfully submitted that Shechtman does not disclose or suggest the recited ‘extracting sample points from a 3D scene’ of independent claim 20.
In particular, Shechtman discusses generating a simplified image from a 2D image and that the simplified image is ‘an image depicting edges or a contrast abstraction of a source image,’ for example. In other words, in Shechtman, a new image was generated from the source image and that the new image depicts edges or contrast abstraction of the source image.
Importantly, Shechtman indicates that all embodiments are simplifying the original 2D information, i.e., removing information to a significant extent, so ‘an image depicting edges or a contrast abstraction of a source image’ results, meaning that significant information no longer exists in this simplified new 2D image.
Accordingly, it is respectfully submitted that Shechtman cannot be interpreted to disclose or suggest, inter alia, “extracting sample points from a 3D scene’ of independent claim 20, i.e., Shechtman only ever suggests that the source image is a 2D image.”
The Examiner disagrees. Applicant’s arguments fail to view the combination as a whole. As addressed above, Shechtman et al. discloses three-dimensional content within images corresponding to a 3D scene, the images are presented with lighting and shading that establishes depth within the source image and hence an implicit 3D scene.  Even further, the element of the “3D scene” is broad and is not as limiting as inferred by Applicant.
 In addition, Sunkavalli et al. further teaches the capture of a real environment corresponding to a 3D scene (Sunkavalli; “… a digital image depicts a realistic scene from a particular field of view or from multiple fields of view” [¶ 0041-0042]). Such that, Applicant fails to view the source image corresponding to a natural photograph or scan input (Shechtman; “… the term ‘source image’ refers to an image captured by a camera, generated by a computing device, or created by hand for input” and “… a source image may be, but is not limited to, a drawing, natural photograph, painting, scan input” [¶ 0041]), is modified by the teachings of a realistic scene through a digital image as taught by Sunkavalli et al.
Also as addressed above, the data obtained from the source image by means of filter or equation corresponds to an extraction and the means of the filter or equation correspond to pixel level extractions. As Applicant points out within the argument, “… the new image depicts edges or contrast abstractions of the source image” and “…removing information to a significant extent”, such that image data (i.e. pixels) is/are modified to produce a new image based on an abstraction/removal (i.e. extraction) from the source image. Although, one or more embodiments teaches of a two-dimensional image within Shechtman et al., Applicant’s claim language within the argued independent claim is silent regarding a three-dimensional image and/or a three-dimensional environment (corresponding to a physical space), therefore the limitation of the “3D scene” is broader than inferred by Applicant. However, the subject matter of a three-dimensional scene is taught within the combination by Sunkavalli et al. (Sunkavalli; [¶ 0042]).
Therefore, Applicant’s arguments are not persuasive.

Applicant argues (Remarks, Page 13, ¶ 2), that “… Shechtman is additionally removing significant information from the source 2D image information that would preclude or suggest away from using the only remaining image information of the simplified image to extract such sample points that could be reasonably be interpreted as meeting the remaining features of independent claim 20.”
The Examiner disagrees. Applicant’s arguments fail to view that the “removing” of information or filtering corresponds to an extraction of information. In other words, the pixels of the source image are sampled through filtering out pixels for the simplified image. 
Therefore, Applicant’s arguments are not persuasive.

Applicant argues (Remarks, Page 13, ¶ 3-4), that “… although Shechtman discusses edges and contract abstraction, Shechtman is completely silent regarding sample points of an image.
Thus, Shechtman cannot be and is impossible to disclose or suggest, ‘extracting sample points from a 3D scene; acquiring rendering result information for the sample points by rendering the sample points; and generating a rendering result image corresponding to an entire rendering based on the rendering result information for the sample points and feature information of the 3D scene,” of independent claim 20.”
The Examiner disagrees. Applicant’s arguments fail to view the sample points of an image corresponding to the pixel operations performed by the NPR generator (Shechtman; [¶ 0043 and ¶ 0057-0058]). Furthermore, the Office Action of 04/08/2022 has further mappings of the applied prior art in relation with the argued subject matter.
Therefore, Applicant’s arguments are not persuasive.

Applicant argues (Remarks, Page 14, ¶ 2-3), that “As demonstrated above, Shechtman relates to generating stylized-stroke images from source images that are 2D, including generating simplified images from such source 2D images, i.e., images without depth information.
Thus, it is respectfully submitted that one of ordinary skill in the art would appreciate that Shechtman’s method requires filtering out information such that only edge or related abstraction information remains.”
The Examiner disagrees. As addressed above, Applicant’s arguments fail to view the combination as a whole, and wherein the broad nature of the “3D scene” limitation is addressed. Still further, Applicant’s arguments fail to view the shading features of the source image corresponding to depth information being extracted by the NPR generator (Shechtman; “an NPR generator is an operator, filter, equation, or function that converts a source image into a simplified image portraying features of the source image, such as edge depictions or shading” [¶ 0042]). In addition, Applicant’s arguments fail to view the three-dimensional content within the image of Fig. 3A: 

    PNG
    media_image1.png
    504
    784
    media_image1.png
    Greyscale

such that a source image implicitly corresponds to a “3D scene”. 
Therefore, Applicant’s arguments are not persuasive.

Applicant argues (Remarks, Page 14, ¶ 7), “… that Sunkavalli is completely unrelated to the generating stroke images based on a 2D image of or like that of Shechtman.
Further, as noted above a purpose of Shechtman is to remove such shadowing and shading to generate a stylized stroke image.
Accordingly, there would be no reason why Shechtman would now add such shadows and shading to an image, using 3D lighting information, when Shechtman is focused on extracting information of edges to generate the stylized stroke image.
In view of the above, it is respectfully submitted that there is no nexus between these disparate teachings of Shechtman and Sunkavalli that would have motivated one of ordinary skill in the art to modify the generating stroke image of Shechtman to incorporate the rendering a virtual object at a designated position within a digital image of Sunkavalli as proposed by the Examiner.
In addition, there is no evidence in the record that Shechtman would need or desire to render a virtual object at a designated position with the 3D information derived shadows and shading while Shechtman is oppositely concern with, and desiring, generating stylized-stroke images from source images.
Likewise, there is no evidence in the record that of would need or desire to generate a stylized-stroke image from the digital image. Rather, as noted above, Sunkavalli is introducing such shadows and shading, not simplifying the image as in Shechtman.
Thus, it is respectfully submitted that it is improper for the Office to merely choose to rely on the computing device and the 3D lighting position based lighting effects inserted into a digital image of Sunkavalli, and propose to modify Shechtman to include the computer device and the such digital image modifications, or even just rely on the 3D lighting position or 3D scene aspect of the image ad/or the virtual object, in Sunkavalli without considering the utility of such device and significantly different generated digital images of Sunkavalli in Shechtman, and the underlying significantly different processes implemented by both for the same.
Furthermore, the Office also has to consider why forcing the relied upon 3D scene and/or 3D lighting effects for the digital image of Sunkavalli into the generating a stylized-stroke image from a source image that is 2D would be desirable or needed in Shechtman as Schechtman has no mention of issues with rendering virtual object at a designated position in an image with such lighting effects, and when Shechtman is oppositely focused on removing such lighting effects and would have no need for such 3D scene positioning information. Likewise, Sunkavalli has no mention of issues with generating stylized-stroke image from images.”
The Examiner disagrees. Applicant fails to view the general application of an image editor, wherein an image editor (e.g. adobe illustrator) allows for multiple imaging effects and filters/operations to be applied to images in a desired manner by a user. More specifically, Shechtman et al. teaches using images captured by a camera and that a source image is not limited to a drawing (Shechtman; “… the term ‘source image’ refers to an image captured by a camera, generated by a computing device, or created by hand for input” and “… a source image may be, but is not limited to, a drawing, natural photograph, painting, scan input” [¶ 0041]), and Sunkavalli et al. teaches captured images from multiple fields of views (Sunkavalli; “a digital image depicts a realistic scene from a particular field of view or from multiple fields of view” [¶ 0042]). Therefore, the source image of Shechtman et al. is improved by the imaging capabilities of Sunkavalli et al. 
Applicant fails to view that the filtering, as taught by Shechtman, removes non-edge and non-shadow features from the sources images respectively in order to enhance and fuse the two aspects together again (Shechtman; [¶ 0049-0050]; “For instance, an ‘edge-stroke style’ refers to an artistic portrayal of edges using strokes of a particular artistic medium. Similarly, a ‘shading-stroke style’ refers to an artistic portrayal of shading using strokes of a particular artistic medium” [¶ 0048]; such that, “ a first NPR generator 106a that generates a simplified image 108a from a source image 104 and uses the edge-style-transfer-neural network 110 to generate a stylized-edge image 114 from the simplified image 108a … a second NPR generator 106b that generates a simplified image 108b from the source image 104 and uses the shading-style-transfer-neural network 112 to generate a stylized-shading image 116 from the simplified image 108b” [¶ 0040]). Thus, Applicant’s arguments fail to view the second branch in which the shadow information is maintained (Shechtman; [¶ 0040 and ¶ 0046], as illustrated within Fig. 1).
In addition, the style-transfer-system can still perform on sources images of Shechtman et al. as modified by the digital image of Sunkavalli et al., given that the source image is not limited to a drawing as addressed above. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the modification of Shechtman et al. by Sunkavalli et al, is motived by being able to improve the source image by providing realistic imaging while reducing computational complexity (Sunkavalli; [¶ 0001-0004]).
Therefore, Applicant’s arguments are not persuasive.

Applicant argues (Remarks, Page 16, ¶ 1 to Page 19, ¶ 1), “… that the Federal Circuit has specifically articulated that a prima face case of obviousness requires the Office to provide some reason for the proposed modification other than merely stating that the missing feature or modification or claimed configuration would have been a design choice, common sense, or could be made, especially in view of the Administrative Procedure Act
…
In re Sang-su Lee, 277 F.3d 1338 (Fed. Cir 2002)
…
For example, if the Office is asserting that the modification of Shechtman to incorporate the computing device and the 3D scene or 3D lighting effects for a digital image of Sunkavall would merely be a design choice, ordinary creativity, or common sense of one skilled in the art to ‘provide realistic imaging while reducing computational complexity, which as noted above is oppositely not a desire or need of Shechtman, Arendi S.A.R.L. v. Apple Inc., case no. 2015-2073 (Fed Cir. August 10, 2016), specifically explains:
…
Polaris Industries, Inc. v. Artic Cat, Inc., case nos. 2016-1807, 2016-2280 (Fed. Cir. 2018)
…
Rather, again, it is respectfully submitted that the Office has not presented explanations or reasons why one skilled in the art would modify or configure Shechtman and Sunkavalli when they are completely unrelated.”
The Examiner disagrees. Applicant’s arguments are directed to the PTAB articulating its reasoning for making its decision. Applicant fails to view the reasoning as articulated within the Office Action on 04/08/2022. Additionally, the relational for the combination is in accordance with MPEP 2143.01. Still further, the relational is not motivated by common knowledge or common sense, but motivated by being able to reduce computational complexity associated with imaging, as addressed above.
In response to applicant's argument that Shechtman et al. in view of Sunkavalli et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect. Applicant fails to view that both pertain to the general application of an image editor, wherein an image editor (e.g. adobe illustrator) allows for multiple imaging effects and filters/operations to be applied to images in a desired manner by a user.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the modification of Shechtman et al. by Sunkavalli et al, is motived by being able to improve the source image by providing realistic imaging while reducing computational complexity (Sunkavalli; [¶ 0001-0004]). More specifically, Shechtman et al. teaches using images captured by a camera and that a source image is not limited to a drawing (Shechtman; “… the term ‘source image’ refers to an image captured by a camera, generated by a computing device, or created by hand for input” and “… a source image may be, but is not limited to, a drawing, natural photograph, painting, scan input” [¶ 0041]), and Sunkavalli et al. teaches captured images from multiple fields of views (Sunkavalli; “a digital image depicts a realistic scene from a particular field of view or from multiple fields of view” [¶ 0042]). Therefore, the source image of Shechtman et al. is improved by the imaging capabilities of Sunkavalli et al. Additionally, the style-transfer-system can still perform on sources images of Shechtman et al. as modified by the digital image of Sunkavalli et al., given that the source image is not limited to a drawing as addressed above. 
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore, Applicant’s arguments are not persuasive.

Applicant argues (Remarks, Page 19, ¶ 2-4), “… that the rejection rationale does not explain why there would have been a reasonable expectation of success. For example, the above Arendi decision referenced Personal Web Technologies, LLC, v. Apple, Inc., Fed. Cir. No. 2016-1174 (2017), requires the Office to further require a prima facie case explanation of the reasonable expectation of success, where Personal Web sets forth: 
…
Accordingly, it is respectfully submitted that the Office has failed to provide sufficient explanation of why there would have been a reasonable expectation of success with the proposed incorporation of features into Shechtman.”.
The Examiner disagrees. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (Claims directed to a method of treating depression with amitriptyline (or nontoxic salts thereof) were rejected as prima facie obvious over prior art disclosures that amitriptyline is a compound known to possess psychotropic properties and that imipramine is a structurally similar psychotropic compound known to possess antidepressive properties, in view of prior art suggesting the aforementioned compounds would be expected to have similar activity because the structural difference between the compounds involves a known bioisosteric replacement and because a research paper comparing the pharmacological properties of these two compounds suggested clinical testing of amitriptyline as an antidepressant. The court sustained the rejection, finding that the teachings of the prior art provide a sufficient basis for a reasonable expectation of success.); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims were directed to a process of sterilizing a polyolefinic composition with high-energy radiation in the presence of a phenolic polyester antioxidant to inhibit discoloration or degradation of the polyolefin. Appellant argued that it is unpredictable whether a particular antioxidant will solve the problem of discoloration or degradation. However, the Board found that because the prior art taught that appellant’s preferred antioxidant is very efficient and provides better results compared with other prior art antioxidants, there would have been a reasonable expectation of success.).
Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")). In this case, the modification of Shechtman et al. by Sunkavalli et al, would have been a reasonable expectation of success to provide better results when using realistic imaging and reducing computational complexity (Sunkavalli; [¶ 0001-0004]). 
Therefore, Applicant’s arguments are not persuasive.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-7, 9-13, 16-25, 29, 30, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shechtman et al., US PGPUB No. 20200151938 A1, hereinafter Shechtman, in view of Sunkavalli et al., US PGPUB No. 20210065440 A1, hereinafter Sunkavalli, and further in view of Miller et al., PGPUB No. 20200184667 A1.

Regarding claim 20, Shechtman teaches a three-dimensional (3D) rendering apparatus (Shechtman; a design system (i.e. 3D rendering apparatus) [¶ 0139-0140 and ¶ 0147], as illustrated within Fig. 9 and Fig. 10; wherein, the design system is configured to render image data that implicitly 3D given aspects of depth through lighting and shading [¶ 0136-0138], as illustrated within Fig. 8A-B; moreover, a style-transfer system [¶ 0040-0041] generates a style-fusion image [¶ 0050-0051], as depicted within Fig. 1) comprising: 
at least one processor, wherein the at least one processor controls the 3D rendering apparatus (Shechtman; the design system, as addressed above, comprises at least one processor [¶ 0191-0192], as depicted within Fig. 13, wherein the at least one processor controls the design system (i.e. 3D rendering apparatus) [¶ 0145, ¶ 0154-0155, ¶ 0182, and ¶ 0187]; additionally, computer-readable media [¶ 0183-0186]) to perform:
extracting sample points from a 3D scene (Shechtman; the design system, as addressed above, is configured to perform extracting sample points from a source image (i.e. 3D scene, simplified image) [¶ 0040-0043]; wherein, point data is sampled [¶ 0058 and ¶ 0085]; moreover, an encoder extracts image data to generate a feature map [¶ 0060 and ¶ 0087]; wherein, the scene is implicitly 3D, given the aspect of depth through lighting and shading, as illustrated within Fig. 3A, Fig. 7, and Figs. 8A-B); 
acquiring rendering result information for the sample points by rendering the sample points (Shechtman; the design system, as addressed above, is configured to perform acquiring rendering result information for the sample points by rendering the sample points (i.e. sample image) [¶ 0053, ¶ 0060-0061, ¶ 0081, and ¶ 0087-0088]); and
generating a rendering result image corresponding to an entire rendering based on the rendering result information for the sample points and feature information of the 3D scene (Shechtman; the design system, as addressed above, is configured to perform generating a rendering result image (i.e. sample image) corresponding to an entire rendering based on the rendering result information for the sample points and feature information of the source image (i.e. 3D scene, simplified image) [¶ 0060-0061 and ¶ 0087-0088]; wherein, the scene is implicitly 3D, given the aspect of depth through lighting and shading, as illustrated within Fig. 3A, Fig. 7, and Figs. 8A-B).  
	Shechtman fails to explicitly disclose a three-dimensional (3D) rendering apparatus;
a 3D scene; and
wherein the sample points are points in a three-dimensional space by coordinates, and the sample points correspond to a portion of vertices of 3D models included in the 3D scene.
	However, Sunkavalli teaches a three-dimensional (3D) rendering apparatus (Sunkavalli; a three-dimensional (3D) rendering apparatus [¶ 0005, ¶ 0040, and ¶ 0050], as illustrated within Fig. 1; wherein, an apparatus further corresponds to computer device [¶ 0214], as depicted within Fig. 15, associated with a multi-computer system [¶ 163-0164 and ¶ 0166], as depicted within Fig. 11, and 3D image rendering [¶ 0123-0124], as depicted within Fig. 5B); and 
	a 3D scene (Sunkavalli; a digital image comprises a 3D environment [¶ 0040-0042 and ¶ 0121], as illustrated within Fig. 5A).
Shechtman and Sunkavalli are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shechtman, to incorporate a three-dimensional (3D) rendering apparatus; and a 3D scene (as taught by Sunkavalli), in order to provide realistic imaging while reducing computational complexity (Sunkavalli; [¶ 0001-0004]).
Shechtman as modified by Sunkavalli fails to disclose wherein the sample points are points in a three-dimensional space by coordinates, and the sample points correspond to a portion of vertices of 3D models included in the 3D scene.
However, Miller teaches extracting sample points from a 3D scene (Miller; extracting sample points from a 3D scene [¶ 0027 and ¶ 0035-0036]); and
wherein the sample points are points in a three-dimensional space by coordinates (Miller; the sample points are points in a 3D space by coordinates [¶ 0038-0039], as illustrated within Fig. 2B; wherein, the 3D space is analyzed [¶ 0027, ¶ 0035-0036, and ¶ 0040]), and the sample points correspond to a portion of vertices of 3D models included in the 3D scene (Miller; the sample points correspond to a portion of vertices of 3D models included in the 3D scene [¶ 0041-0043]; wherein, dimensions including edges and vertices of an object are determined in relation with a model [¶ 0046-0048]).
Shechtman in view of Sunkavalli and Miller are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shechtman as modified by Sunkavalli, to incorporate extracting sample points from a 3D scene; and wherein the sample points are points in a three-dimensional space by coordinates, and the sample points correspond to a portion of vertices of 3D models included in the 3D scene (as taught by Miller), in order to provide precise dimensions and unique object identifiers of a target object (Miller; [¶ 0007-0008 and ¶ 0027]).

Regarding claim 21, Shechtman in view of Sunkavalli and Miller further discloses the 3D rendering apparatus of claim 20, wherein the extracting of the sample points (Shechtman; the extracting of the sample points as addressed within the parent claim(s)) comprises:
 extracting the sample points using a neural network-based sample point determination model that uses the feature information of the 3D scene as an input (Shechtman; extracting the sample points, as addressed above, comprises extracting the sample points using a neural network-based sample point determination model that uses the feature information of the source image (i.e. 3D scene, simplified image) as an input  [¶ 0059-0061 and ¶ 0086-0088]; moreover, style-transfer-neural network and edge-style-transfer-neural network [¶ 0044-0045] in relation with a stylized-edge image and stylized-shading image [¶ 0046-0047 and ¶ 0049-0050]); and
outputting position information of the sample points from the 3D scene (Shechtman; outputs position information of sample points from the source image (i.e. 3D scene, simplified image) [¶ 0059-0061 and ¶ 0086-0088]).
Sunkavalli further teaches the 3D scene (Sunkavalli; a digital image comprises a 3D environment [¶ 0040-0042, ¶ 0121, and ¶ 0123-0124], as illustrated within Fig. 1 and Figs. 5A-B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shechtman as modified by Sunkavalli and Miller, to incorporate the 3D scene (as taught by Sunkavalli), in order to provide realistic imaging while reducing computational complexity (Sunkavalli; [¶ 0001-0004]).

Regarding claim 22, Shechtman in view of Sunkavalli and Miller further discloses the 3D rendering apparatus of claim 20, wherein the generating of the rendering result image (Shechtman; generating the rendering result image (i.e. sample image) as addressed within the parent claim(s)) comprises:
acquiring, as inputs, the rendering result image using a neural network-based rendering image generation model that uses the rendering result information for the sample points and the feature information of the 3D scene (Shechtman; generating the rendering result image (i.e. sample image), as addressed above, comprises acquiring the rendering result image (i.e. sample image) using a neural network-based rendering image generation model that uses the rendering result information for the sample points and the feature information of the source image (i.e. 3D scene, simplified image) as inputs [¶ 0060-0061 and ¶ 0087-0088]; wherein, image data [¶ 0056-0058 and ¶ 0083-0085] is used as input to a NN [¶ 0059 and ¶ 0086] and generates further input information in order to generate a sample image [¶ 0060-0061 and ¶ 0087-0088]); and 
outputting the rendering result image (Shechtman; generating the rendering result image (i.e. sample image), as addressed within the parent claim(s), comprises outputting the rendering result image (i.e. sample image) [¶ 0060-0061 and ¶ 0087-0088]).  
Sunkavalli further teaches the 3D scene (Sunkavalli; a digital image comprises a 3D environment [¶ 0040-0042, ¶ 0121, and ¶ 0123-0124], as illustrated within Fig. 1 and Figs. 5A-B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shechtman as modified by Sunkavalli and Miller, to incorporate the 3D scene (as taught by Sunkavalli), in order to provide realistic imaging while reducing computational complexity (Sunkavalli; [¶ 0001-0004]).

Regarding claim 23, Shechtman in view of Sunkavalli and Miller further discloses the 3D rendering apparatus of claim 20, wherein the acquiring of the rendering result information comprises acquiring the rendering result information by rendering each of the sample points based on data (Shechtman; acquiring of the rendering result information, as addressed within the parent claim(s), comprises acquiring the rendering result information by rendering each of the sample points based on data related to the simplified image [¶ 0053, ¶ 0060-0061, ¶ 0081, and ¶ 0087-0088]). 
Sunkavalli further teaches acquiring of the rendering result information by rendering each of the sample points based on a portion or all of virtual light sources for a rendering (Sunkavalli; acquiring of the rendering result information by rendering each of the sample points based on a portion or all of virtual light sources for a rendering [¶ 0040-0041 and ¶ 0044-0045]; wherein, virtual light sources correspond to light interacting with a virtual object [¶ 0035 and ¶ 0050], such that lighting is calculated based on the presence of the virtual object [¶ 0108, ¶ 0115, and ¶ 0127]; moreover, source-specific-lighting-estimation-neural network [¶ 0047-0048], and ground-truth-source-specific-lighting parameters [¶ 0058-0062]; additionally, parameter based rendering [¶ 0130-0132] based on a virtual object [¶ 0128]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shechtman as modified by Sunkavalli and Miller, to incorporate acquiring of the rendering result information by rendering each of the sample points based on a portion or all of virtual light sources for a rendering (as taught by Sunkavalli), in order to provide realistic imaging while reducing computational complexity (Sunkavalli; [¶ 0001-0004]). 

Regarding claim 24, Shechtman in view of Sunkavalli and Miller further discloses the 3D rendering apparatus of claim 20, wherein the acquiring of the rendering result information comprises acquiring the rendering result information by rendering each of the sample points based on a portion or all of rays for a rendering (Shechtman; the rendering result information, as addressed within the parent claim(s), comprises acquiring the rendering result information by rendering each of the sample points based on data related to the simplified image [¶ 0053, ¶ 0060-0061, ¶ 0081, and ¶ 0087-0088]). 
Sunkavalli further teaches acquiring of the rendering result information by rendering each of the sample points based on a portion or all of rays for a rendering (Sunkavalli; acquiring the rendering result information by rendering each of the sample points based on a portion or all of rays/light for a rendering [¶ 0040-0041 and ¶ 0044-0045]; moreover, source-specific-lighting-estimation-neural network [¶ 0047-0048], and ground-truth-source-specific-lighting parameters [¶ 0058-0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shechtman as modified by Sunkavalli and Miller, to incorporate acquiring the rendering result information by rendering each of the sample points based on a portion or all of rays for a rendering (as taught by Sunkavalli), in order to provide realistic imaging while reducing computational complexity (Sunkavalli; [¶ 0001-0004]). 

Regarding claim 1, the rejection of claim 1 is addressed within the rejection of claim 20, due to the similarities claim 1 and claim 20 share, therefore refer to the rejection of claim 20 regarding the rejection of claim 1.

Regarding claim 2, the rejection of claim 2 is addressed within the rejection of claim 21, due to the similarities claim 2 and claim 21 share, therefore refer to the rejection of claim 21 regarding the rejection of claim 2.
 
Regarding claim 3, Shechtman in view of Sunkavalli and Miller further discloses the 3D rendering method of claim 1, wherein the extracting of the sample points comprises extracting a minimum number of sample points that allow the rendering result image to be generated in the 3D scene (Shechtman; extracting of the sample points, as addressed within the parent claim(s), comprises extracting a minimum number of sample points that allow the rendering result image (i.e. sample image) to be generated in the source image (i.e. 3D scene, simplified image) [¶ 0060-0061 and ¶ 0087-0088], as illustrated within Fig. 2A and Fig. 3A; wherein, the extracted data [¶ 0060 and ¶ 0087] is of a minimum/filtered number of sample points that allow the rendering result image (i.e. sample image) to be generated in the (form/likeness of the) source image (i.e. 3D scene, simplified image) [¶ 0042-0043]). 
Sunkavalli further teaches the 3D scene (Sunkavalli; a digital image comprises a 3D environment [¶ 0040-0042, ¶ 0121, and ¶ 0123-0124], as illustrated within Fig. 1 and Figs. 5A-B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shechtman as modified by Sunkavalli and Miller, to incorporate the 3D scene (as taught by Sunkavalli), in order to provide realistic imaging while reducing computational complexity (Sunkavalli; [¶ 0001-0004]).

Regarding claim 4, the rejection of claim 4 is addressed within the rejection of claim 22, due to the similarities claim 4 and claim 22 share, therefore refer to the rejection of claim 22 regarding the rejection of claim 4.

Regarding claim 5, Shechtman in view of Sunkavalli and Miller further discloses the 3D rendering method of claim 1, wherein the generating of the rendering result image comprises estimating rendering result information for points other than the sample points in the 3D scene based on the rendering result information for the sample points and the feature information of the 3D scene (Shechtman; generating of the rendering result image, as addressed within the parent claim(s), comprises estimating rendering result information for points (of the shading style) other than the sample points (of the simplified image) in the source image (i.e. 3D scene, simplified image) based on the rendering result information for the sample points and the feature information of the source image (i.e. 3D scene) (of the simplified image) [¶ 0059-0061 and ¶ 0086-0088]; moreover, simplified image data from source data [¶ 0041-0043]).  

Regarding clam 6, Shechtman in view of Sunkavalli and Miller further discloses the 3D rendering method of claim 5, wherein the estimating of the rendering result information for the points other than the sample points (Shechtman; estimating the rendering result information for the points (of the shading style) other than the (edge style) sample points, as addressed within the parent claim(s)) comprises: 
estimating a first shading component for the points other than the sample points based on the rendering result information for the sample points (Shechtman; estimating the rendering result information for the points other than the sample points, as addressed above, comprises estimating a 1st shading component (i.e. edge data) for the points (of the edge style) other than the sample points (of the simplified image) based on the rendering result information for the sample points (of the simplified image) [¶ 0059-0061]; moreover, the edge related pathway [¶ 0040 and ¶ 0045-0046], as illustrated within Fig. 1); 
estimating a second shading component for the points other than the sample points (Shechtman; estimating the rendering result information for the points other than the sample points, as addressed above, comprises estimating a 2nd shading component (i.e. shading data) for the points (of the shading style) other than the sample points (of the simplified image) [¶ 0086-0086]; moreover, the shading related pathway [¶ 0040 and ¶ 0045-0046], as illustrated within Fig. 1); and 
estimating the rendering result information for the points other than the sample points based on the first shading component and the second shading component (Shechtman; estimating the rendering result information for the points other than the sample points, as addressed above, comprises estimating the rendering result information for the points (of the edge and/or shading style) other than the sample points (of the simplified image) based on the 1st shading component (i.e. edge data) and the 2nd shading component (i.e. shading data) [¶ 0059-0061 and ¶ 0086-0088]; moreover, style fusion / fusion map [¶ 0049-0051], as illustrated within Fig. 1).  

Regarding claim 7, Shechtman in view of Sunkavalli and Miller further discloses the 3D rendering method of claim 6, wherein the estimating of the first shading component comprises estimating the first shading component using a neural network (Shechtman; estimating of the 1st shading component (i.e. edge data), as addressed within the parent claim(s), comprises estimating the 1st shading component (i.e. edge data) using a neural network [¶ 0044 and ¶ 0059]).  

Regarding claim 9, Shechtman in view of Sunkavalli and Miller further discloses the 3D rendering method of claim 6, the first shading component and the second shading component (Shechtman; the 1st shading component (i.e. edge data) and the 2nd shading component (i.e. shading data) [¶ 0059-0061 and ¶ 0086-0088]).
Sunkavalli further teaches wherein the first shading component is a diffuse reflection component, and the second shading component is a specular reflection component (Sunkavalli; the 1st shading component/operation is a diffuse reflection component and the 2nd shading component/operation is a specular reflection component [¶ 0050, ¶ 0115, and ¶ 0124], as illustrated within Fig. 4C and Fig. 5B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shechtman as modified by Sunkavalli and Miller, to incorporate the first shading component is a diffuse reflection component, and the second shading component is a specular reflection component (as taught by Sunkavalli), in order to provide realistic imaging while reducing computational complexity (Sunkavalli; [¶ 0001-0004]).

Regarding claim 11, Shechtman in view of Sunkavalli and Miller further discloses the 3D rendering method of claim 1, wherein the feature information of the 3D scene (Shechtman; feature information of the source image (i.e. 3D scene, simplified image), as addressed within the parent claim(s)) comprises any one or any combination of depth information of the 3D models included in the 3D scene, surface normal information of the 3D models, and texture information of the 3D models (Shechtman; feature information of the source image (i.e. 3D scene, simplified image), as addressed above, comprises any one or any combination of depth (i.e. lighting/shading) information of subjects (i.e. implicit 3D models) included in the source image (i.e. 3D scene, simplified image) and texture information of the subjects (i.e. implicit 3D models) [¶ 0058, ¶ 0060, ¶ 0085, and ¶ 0087], as illustrated within Fig. 2A and Fig. 3A; moreover, image processing of a source image subject [¶ 0040-0042], as illustrated within Fig. 1, involving stylized edge imaging and stylized shading imaging [¶ 0046-0048]; furthermore, NPR techniques [¶ 0042-0042]).  
Sunkavalli further teaches the 3D scene (Sunkavalli; a digital image comprises a 3D environment [¶ 0040-0042, ¶ 0121, and ¶ 0123-0124], as illustrated within Fig. 1 and Figs. 5A-B); 
depth information of 3D models included in the 3D scene (Sunkavalli; depth information of 3D models included in the 3D scene [¶ 0052-0054]; wherein, ground truth information [¶ 0055-0056] is associated with lighting parameters [¶ 0037 and ¶ 0057-0058] further associated with determining distance, direction, size, and color parameters [¶ 0059-0060]); and
texture information of the 3D models (Sunkavalli; texture information of the 3D models [¶ 0052-0054]; wherein, ground truth information [¶ 0055-0056] is associated with lighting parameters [¶ 0037 and ¶ 0057-0058] further associated with determining distance, direction, size, and color parameters [¶ 0059-0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shechtman as modified by Sunkavalli and Miller, to incorporate the 3D scene; depth information of 3D models included in the 3D scene; and texture information of the 3D models (as taught by Sunkavalli), in order to provide realistic imaging while reducing computational complexity (Sunkavalli; [¶ 0001-0004]).

Regarding claim 12, Shechtman in view of Sunkavalli and Miller further discloses the 3D rendering method of claim 1, wherein the rendering result information for the sample points comprises color information corresponding to each of the sample points acquired by rendering each of the sample points (Shechtman; the rendering result information for the sample points, as addressed within the parent claim(s), comprises implicit color/grayscale information corresponding to each of the sample points acquired by rendering each of the sample points [¶ 0042-0043, ¶ 0060-0061, and ¶ 0087-0088], as illustrated within Fig. 1).  
Sunkavalli further teaches color information corresponding to each of the sample points (Sunkavalli; color information corresponding to each of the sample points [¶ 0048-0050]; moreover, color parameters [¶ 0059-0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shechtman as modified by Sunkavalli and Miller, to incorporate color information corresponding to each of the sample points (as taught by Sunkavalli), in order to provide realistic imaging while reducing computational complexity (Sunkavalli; [¶ 0001-0004]).

Regarding claim 13, Shechtman in view of Sunkavalli and Miller further discloses the 3D rendering method of claim 1, wherein the sample points indicate predetermined positions in the 3D scene (Sunkavalli; the sample points indicate predetermined/designated positions in the 3D scene [¶ 0042-0044 and ¶ 0048]; moreover, pixel parameters [¶ 0060-0061 and ¶ 0063], and predicted sampling [¶ 0152-0154]), and the rendering result information for the sample points comprises shading result information for the sample points (Sunkavalli; the rendering result information for the sample points comprises shading result information for the sample points [¶ 0042-0044 and ¶ 0048]; wherein, as part of rendering the digital imagery system selects and renders pixels for the virtual object that reflect lighting, shading, or color hues [¶ 0050 and ¶ 0124]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shechtman as modified by Sunkavalli and Miller, to incorporate the sample points indicate predetermined positions in the 3D scene, and the rendering result information for the sample points comprises shading result information for the sample points (as taught by Sunkavalli), in order to provide realistic imaging while reducing computational complexity (Sunkavalli; [¶ 0001-0004]).

Regarding claim 16, the rejection of claim 16 is addressed within the rejection of claim 23, due to the similarities claim 16 and claim 23 share, therefore refer to the rejection of claim 23 regarding the rejection of claim 16.
 
Regarding claim 17, the rejection of claim 17 is addressed within the rejection of claim 24, due to the similarities claim 17 and claim 24 share, therefore refer to the rejection of claim 24 regarding the rejection of claim 17.

Regarding claim 10, Shechtman discloses a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform (Shechtman; a non-transitory computer-readable medium storing instructions that cause the processor to perform [¶ 0082-0184 and ¶ 0186] when executed by a processor [¶ 0145, ¶ 00154, ¶ 0187, and ¶ 0192]) the method of claim 1 (Shechtman; the method of claim 1, as addressed within the rejection of claim 1).
(further refer to the rejection of claim 1)  

Regarding claim 18, Shechtman discloses a training method (Shechtman; a training method [¶ 0028-0029 and ¶ 0032-0034]; moreover, multiple NN training [¶ 0035 and ¶ 0039]) comprising:
acquiring a first rendering result image by performing an entire rendering of a three-dimensional (3D) scene (Shechtman; the training method, as addressed above, comprise acquiring a 1st rendering result image by performing an entire rendering subjectively of a source image (i.e. 3D scene, simplified image) [¶ 0059-0061 and ¶ 0086-0088]; wherein, point data is sampled [¶ 0058 and ¶ 0085]; moreover, an encoder extracts image data to generate a feature map [¶ 0060 and ¶ 0087]; wherein, the scene is implicitly 3D, given the aspect of depth through lighting and shading, as illustrated within Fig. 3A, Fig. 7, and Figs. 8A-B); 
determining sample points in the 3D scene using a first neural network-based sample point determination model that uses feature information of the 3D scene as an input (Shechtman; the training method, as addressed above, comprise determining sample points in the source image (i.e. 3D scene, simplified image) using a 1st neural network-based sample point determination model that uses feature information of the source image (i.e. 3D scene, simplified image) as an input [¶ 0059-0061 and ¶ 0086-0088]; moreover, style-transfer-neural network and edge-style-transfer-neural network [¶ 0044-0045] in relation with a stylized-edge image and stylized-shading image [¶ 0046-0047 and ¶ 0049-0051]); 
acquiring rendering result information for the sample points by rendering the sample points (Shechtman; the training method, as addressed above, comprise acquiring rendering result information for the sample points by rendering the sample points [¶ 0060-0061 and ¶ 0087-0088], as illustrated within Fig. 2A and Fig. 3A; moreover, style-transfer-neural network and edge-style-transfer-neural network [¶ 0044-0045] in relation with a stylized-edge image and stylized-shading image [¶ 0046-0047 and ¶ 0049-0051], as illustrated within Fig. 1); 
acquiring a second rendering result image corresponding to the entire rendering using a second neural network-based rendering image generation model that uses, as inputs, the rendering result information for the sample points and the feature information of the 3D scene (Shechtman; the training method, as addressed above, comprise acquiring a 2nd rendering result image corresponding to the subjective entire rendering using a 2nd neural network-based rendering image generation model that uses the rendering result information for the sample points and the feature information of the source image (i.e. 3D scene, simplified image) as inputs [¶ 0059-0061 and ¶ 0086-0088]; moreover, style-transfer-neural network and edge-style-transfer-neural network [¶ 0044-0045] in relation with a stylized-edge image and stylized-shading image [¶ 0046-0047 and ¶ 0049-0051]); and 
adjusting a parameter of one or both of the sample point determination model and the rendering image generation model based on the first rendering result image and the second rendering result image (Shechtman; the training method, as addressed above, comprise adjusting a parameter of one or both of the sample point determination model and the rendering image generation model based on the 1st rendering result image and the 2nd rendering result image [¶ 0061-0062 and ¶ 0088-0089]; wherein, loss(es) is/are determined [¶ 0066-0067 and ¶ 0093-0094] within a training environment [¶ 0069-0072 and ¶ 0095-0097] in relation with training iterations and back propagation [¶ 0073, ¶ 0075-0076, and ¶ 0098]).
Shechtman fails to explicitly teach a three-dimensional (3D) scene; and 
wherein the sample points are points in a three-dimensional space by coordinates, and the sample points correspond to a portion of vertices of 3D models included in the 3D scene.
	However, Sunkavalli teaches a three-dimensional (3D) scene (Sunkavalli; a digital image comprises a 3D environment [¶ 0040-0042 and ¶ 0121], as illustrated within Fig. 5A; moreover, a three-dimensional (3D) rendering apparatus [¶ 0005, ¶ 0040, and ¶ 0050], as illustrated within Fig. 1; and moreover, 3D image rendering [¶ 0123-0124], as depicted within Fig. 5B).
Shechtman and Sunkavalli are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shechtman, to incorporate a three-dimensional (3D) scene (as taught by Sunkavalli), in order to provide realistic imaging while reducing computational complexity (Sunkavalli; [¶ 0001-0004]).
Shechtman as modified by Sunkavalli fails to disclose wherein the sample points are points in a three-dimensional space by coordinates, and the sample points correspond to a portion of vertices of 3D models included in the 3D scene.
However, Miller teaches determining sample points in the 3D scene using a sample point determination model that uses feature information of the 3D scene as an input (Miller; determining sample points in the 3D scene using a sample point determination mode that uses feature information of the 3D scene as an input [¶ 0027 and ¶ 0035-0036]; moreover, a sample point determination model corresponding to volume dimensioning system [¶ 0028-0029 and ¶ 0035-0036]); and
wherein the sample points are points in a three-dimensional space by coordinates (Miller; the sample points are points in a 3D space by coordinates [¶ 0038-0039], as illustrated within Fig. 2B; wherein, the 3D space is analyzed [¶ 0027, ¶ 0035-0036, and ¶ 0040]; moreover, a pixel set [¶ 0038-0039]), and the sample points correspond to a portion of vertices of 3D models included in the 3D scene (Miller; the sample points correspond to a portion of vertices of 3D models included in the 3D scene [¶ 0041-0043]; wherein, dimensions including edges and vertices of an object are determined in relation with a model [¶ 0046-0048]).
Shechtman in view of Sunkavalli and Miller are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shechtman as modified by Sunkavalli, to incorporate determining sample points in the 3D scene using a sample point determination model that uses feature information of the 3D scene as an input; and wherein the sample points are points in a three-dimensional space by coordinates, and the sample points correspond to a portion of vertices of 3D models included in the 3D scene (as taught by Miller), in order to provide precise dimensions and unique object identifiers of a target object (Miller; [¶ 0007-0008 and ¶ 0027]).

Regarding claim 19, Shechtman in view of Sunkavalli and Miller further discloses the training method of claim 18, wherein the adjusting of the parameter comprises adjusting a parameter of one or both of the sample point determination model and the rendering image generation model to reduce a loss based on whether the second rendering result image acquired based on rendering result information of the sample points satisfies a preset condition, a number of the sample points, and a separation between the sample points in the 3D scene (Shechtman;  adjusting the parameter comprises adjusting a parameter of one or both of the sample point determination model and the rendering image generation model to reduce a loss based on whether the 2nd  rendering result image acquired based on rendering result information of the sample points satisfies a preset (GAN) condition, a number of the sample points, and a separation (i.e. L1 distance, differences based on GAN) between the sample points in the source image (i.e. 3D scene, simplified image) [¶ 0062, ¶ 0064-0065, ¶ 0089, and ¶ 0091-0092]; moreover, loss(es) is/are determined based on GAN [¶ 0066-0067 and ¶ 0093-0094] associated with training [¶ 0069-0072 and ¶ 0095-0097] involving iterations and back propagation [¶ 0073, ¶ 0075-0076, and ¶ 0098]).
Sunkavalli further teaches the 3D scene (Sunkavalli; a digital image comprises a 3D environment [¶ 0040-0042, ¶ 0121, and ¶ 0123-0124], as illustrated within Fig. 1 and Figs. 5A-B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shechtman as modified by Sunkavalli, to incorporate the 3D scene (as taught by Sunkavalli), in order to provide realistic imaging while reducing computational complexity (Sunkavalli; [¶ 0001-0004]).

Regarding claim 25, Shechtman discloses a three-dimensional (3D) rendering apparatus (Shechtman; a design system (i.e. 3D rendering apparatus) [¶ 0139-0140 and ¶ 0147], as illustrated within Fig. 9 and Fig. 10; wherein, the design system is configured to render image data that implicitly 3D given aspects of depth through lighting and shading [¶ 0136-0138], as illustrated within Fig. 8A-B; moreover, a style-transfer system [¶ 0040-0041] generates a style-fusion image [¶ 0050-0051], as depicted within Fig. 1) comprises: 
a first processor configured to extract sample points from a 3D scene using a neural network (Shechtman; an encoder (i.e. 1st processor) configured to extract sample points from a source image (i.e. 3D scene, simplified image) using a neural network [¶ 0059-0060 and ¶ 0086-0087]; moreover, style-transfer-neural network and edge-style-transfer-neural network [¶ 0044-0045] in relation with a stylized-edge image and stylized-shading image [¶ 0046-0047 and ¶ 0049-0050]; and moreover, an encoder extracts image data to generate a feature map [¶ 0060 and ¶ 0087]; wherein, the scene is implicitly 3D, given the aspect of depth through lighting and shading, as illustrated within Fig. 3A, Fig. 7, and Figs. 8A-B); and 
a second processor configured to generate a rendering result image corresponding to an entire rendering based on rendering result information for the sample points and feature information of the 3D scene (Shechtman; a decoder (i.e. 2nd processor) configured to generate a rendering result image (i.e. sample image) corresponding to an entire rendering based on rendering result information for the sample points and feature information of the source image (i.e. 3D scene, simplified image) [¶ 0060-0061 and ¶ 0087-0088]).  
 fails to explicitly teach a three-dimensional (3D) rendering apparatus;
a 3D scene; and 
wherein the sample points are points in a three-dimensional space by coordinates, and the sample points correspond to a portion of vertices of 3D models included in the 3D scene.
	However, Sunkavalli teaches a three-dimensional (3D) rendering apparatus (Sunkavalli; a three-dimensional (3D) rendering apparatus [¶ 0005, ¶ 0040, and ¶ 0050], as illustrated within Fig. 1; wherein, an apparatus further corresponds to computer device [¶ 0214], as depicted within Fig. 15, associated with a multi-computer system [¶ 163-0164 and ¶ 0166], as depicted within Fig. 11, and 3D image rendering [¶ 0123-0124], as depicted within Fig. 5B); and 
	a 3D scene (Sunkavalli; a digital image comprises a 3D environment [¶ 0040-0042 and ¶ 0121], as illustrated within Fig. 5A).
Shechtman and Sunkavalli are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shechtman, to incorporate a three-dimensional (3D) rendering apparatus; and a 3D scene (as taught by Sunkavalli), in order to provide realistic imaging while reducing computational complexity (Sunkavalli; [¶ 0001-0004]).
Shechtman as modified by Sunkavalli fails to disclose wherein the sample points are points in a three-dimensional space by coordinates, and the sample points correspond to a portion of vertices of 3D models included in the 3D scene.
However, Miller teaches a first processor configured to extract sample points from a 3D scene (Miller; a 1st processor [¶ 0028-0029] configured to extract sample points from a 3D scene [¶ 0027 and ¶ 0035-0036]); and
wherein the sample points are points in a three-dimensional space by coordinates (Miller; the sample points are points in a 3D space by coordinates [¶ 0038-0039], as illustrated within Fig. 2B; wherein, the 3D space is analyzed [¶ 0027, ¶ 0035-0036, and ¶ 0040]; moreover, a pixel set [¶ 0038-0039]), and the sample points correspond to a portion of vertices of 3D models included in the 3D scene (Miller; the sample points correspond to a portion of vertices of 3D models included in the 3D scene [¶ 0041-0043]; wherein, dimensions including edges and vertices of an object are determined in relation with a model [¶ 0046-0048]).
Shechtman in view of Sunkavalli and Miller are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shechtman as modified by Sunkavalli, to incorporate a first processor configured to extract sample points from a 3D scene; and wherein the sample points are points in a three-dimensional space by coordinates, and the sample points correspond to a portion of vertices of 3D models included in the 3D scene (as taught by Miller), in order to provide precise dimensions and unique object identifiers of a target object (Miller; [¶ 0007-0008 and ¶ 0027]).

Regarding claim 29, Shechtman in view of Sunkavalli and Miller further discloses the 3D rendering apparatus of claim 25, wherein the first processor (Shechtman; the encoder (i.e. 1st processor), as addressed within the parent claim(s)) is configured to:
acquire rendering result information for the sample points by rendering the sample points (Shechtman; the encoder (i.e. 1st processor), as addressed above, is configured to acquire rendering result information for the sample points by rendering the sample points (i.e. sample image) [¶ 0053, ¶ 0060-0061, ¶ 0081, and ¶ 0087-0088]); and 
estimate rendering result information for points other than the sample points based on the rendering result information for the sample points (Shechtman; the encoder (i.e. 1st processor), as addressed above, is configured to estimate rendering result information for points (of the edge/shading style) other than the sample points (of the simplified image) based on the rendering result information for the sample points (of the simplified image) [¶ 0059-0061 and ¶ 0086-0088]; moreover, simplified image data [¶ 0041-0043]), and the second processor is configured to generate the rendering result image based on the rendering result information for the sample points and the rendering result information for the points other than the sample points (Shechtman; the decoder (i.e. 2nd processor) is configured to generate the rendering result image based on the rendering result information for the sample points (of the simplified image) and the rendering result information for the points (of the edge/shading style) other than the sample points (of the simplified image) [¶ 0060-0061 and ¶ 0087-0088]; moreover, the edge/shading related pathway [¶ 0040 and ¶ 0045-0046], as illustrated within Fig. 1; and moreover, style fusion / fusion map [¶ 0049-0051], as illustrated within Fig. 1).  

Regarding claim 30, Shechtman in view of Sunkavalli and Miller further discloses the 3D rendering apparatus of claim 25, wherein the first processor is configured to estimate a first shading component for points other than the sample points using a neural network (Shechtman; the encoder (i.e. 1st processor), as addressed within the parent claim(s), is configured to estimating a 1st shading component (i.e. edge data) [¶ 0059-0061] for points (of the edge style) other than the sample points (of the simplified image) using a neural network [¶ 0044 and ¶ 0059]; moreover, the edge related pathway [¶ 0040 and ¶ 0045-0046], as illustrated within Fig. 1).  

Regarding claim 33, Shechtman in view of Sunkavalli and Miller further discloses the 3D rendering apparatus of claim 25, wherein the first processor (Shechtman; the encoder (i.e. 1st processor), as addressed within the parent claim(s)) is configured to:
extract the sample points based on information (Shechtman; the encoder (i.e. 1st processor), as addressed above, is configured to extract the sample points based on information [¶ 0060-0061 and ¶ 0087-0088], as illustrated within Fig. 2A and Fig. 3A; moreover, data extraction [¶ 0042-0043, ¶ 0060, and ¶ 0087]); and
estimate rendering result information for the sample points using a neural network (Shechtman; the encoder (i.e. 1st processor), as addressed above, is configured to estimating rendering result information for the sample points [¶ 0060-0061 and ¶ 0087-0088]  using a neural network [¶ 0044, ¶ 0059, and ¶ 0086]; moreover, the edge related pathway [¶ 0040 and ¶ 0045-0046], as illustrated within Fig. 1), and the second processor is configured to estimate rendering result information for points other than the sample points based on the rendering result information for the sample points (Shechtman; the decoder (i.e. 2nd processor) is configured to estimate rendering result information for points (of the edge/shading style) other than the sample points (of the simplified image) based on the rendering result information for the sample points (of the simplified image) [¶ 0060-0061 and ¶ 0087-0088]; moreover, style fusion / fusion map [¶ 0049-0051], as illustrated within Fig. 1).  
Sunkavalli further teaches extract the sample points based on virtual light source information and object information about an object in the 3D scene (Sunkavalli; the encoder (i.e. 1st processor), as addressed above, is extract the sample points based on virtual light source information [¶ 0040-0041 and ¶ 0044-0045] and object information about an object in the 3D scene [¶ 0050, ¶ 0115, and ¶ 0124], as illustrated within Fig. 4C and Fig. 5B; wherein, virtual light sources correspond to light interacting with a virtual object [¶ 0035 and ¶ 0050], such that lighting is calculated based on the presence of the virtual object [¶ 0108, ¶ 0115, and ¶ 0127]; and wherein, digital image comprises a 3D environment [¶ 0040-0042, ¶ 0121, and ¶ 0123-0124], as illustrated within Fig. 1 and Figs. 5A-B; moreover, source-specific-lighting-estimation-neural network [¶ 0047-0048], and ground-truth-source-specific-lighting parameters [¶ 0058-0062]; additionally, parameter based rendering [¶ 0130-0132] based on a virtual object [¶ 0128]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shechtman as modified by Sunkavalli and Miller, to incorporate extract the sample points based on virtual light source information and object information about an object in the 3D scene (as taught by Sunkavalli), in order to provide realistic imaging while reducing computational complexity (Sunkavalli; [¶ 0001-0004]).

Regarding claim 34, Shechtman discloses a processor-implemented three-dimensional (3D) rendering method (Shechtman; a processor-implemented [¶ 0191-0192], as depicted within Fig. 13, design system (i.e. 3D rendering method) [¶ 0139, ¶ 0143-0145, and ¶ 0154-0155]; wherein, the design system is configured to render image data that implicitly 3D given aspects of depth through lighting and shading [¶ 0136-0138], as illustrated within Fig. 8A-B; moreover, a style-transfer system [¶ 0040-0041] generates a style-fusion image [¶ 0050-0051], as depicted within Fig. 1; additionally, computer-readable media [¶ 0183-0186] executable instructions [¶ 0005, and ¶ 0182, and ¶ 0187]), comprising: 
extracting a minimum number of sample pixels from a 3D scene that is required for generating a result image (Shechtman; the method, as addressed above, comprises extracting a minimum number of sample pixels from a source image (i.e. 3D scene, simplified image) that is required for generating a result image [¶ 0060-0061 and ¶ 0087-0088], as illustrated within Fig. 2A and Fig. 3A; wherein, the extracted data [¶ 0060 and ¶ 0087] is of a minimum/filtered number of sample pixels [¶ 0042-0043]; wherein, point data is sampled [¶ 0058 and ¶ 0085]; and wherein, the scene is implicitly 3D, given the aspect of depth through lighting and shading, as illustrated within Fig. 3A, Fig. 7, and Figs. 8A-B; moreover, an encoder extracts image data to generate a feature map [¶ 0060 and ¶ 0087]); 
rendering the sample pixels to generate rendering result information (Shechtman; the method, as addressed above, comprises rendering the sample pixels to generate rendering result information [¶ 0060-0061 and ¶ 0087-0088], as illustrated within Fig. 2A and Fig. 3A; moreover, rendering a simplified image [¶ 0041-0043] and/or rendering a fusion image [¶ 0049-0051], as illustrated within Fig. 1); 
inputting feature information of the 3D scene and the rendering result information to a rendering image generation model that is based on a neural network (Shechtman; the method, as addressed above, comprises inputting feature information of the source image (i.e. 3D scene, simplified image) and the rendering result information to a rendering image generation model that is based on a NN [¶ 0059-0061 and ¶ 0086-0088]; moreover, fusion image [¶ 0049-0051], as illustrated within Fig. 1; and moreover, style-transfer-neural network and edge-style-transfer-neural network [¶ 0044-0045] in relation with a stylized-edge image and stylized-shading image [¶ 0046-0047 and ¶ 0049-0050]); and 
displaying the result image as an output of the rendering image generation model corresponding to an entire rendering (Shechtman; the method, as addressed above, comprises displaying the result image as an output of the rendering image generation model corresponding to an entire rendering [¶ 0060-0061 and ¶ 0087-0088], as illustrated within Fig. 2A and Fig. 3A; moreover, fusion image [¶ 0049-0051], as illustrated within Fig. 1).  
	Shechtman fails to explicitly teach a three-dimensional (3D) rendering method;
a 3D scene; and 
wherein the sample points are points in a three-dimensional space by coordinates, and the sample points correspond to a portion of vertices of 3D models included in the 3D scene.
	However, Sunkavalli teaches a three-dimensional (3D) rendering method (Sunkavalli; a three-dimensional (3D) rendering method [¶ 0005 and ¶ 0167-0169); and 
	a 3D scene (Sunkavalli; a digital image comprises a 3D environment [¶ 0040-0042 and ¶ 0121], as illustrated within Fig. 5A).
Shechtman and Sunkavalli are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shechtman, to incorporate a three-dimensional (3D) rendering method; and a 3D scene (as taught by Sunkavalli), in order to provide realistic imaging while reducing computational complexity (Sunkavalli; [¶ 0001-0004]).
Shechtman as modified by Sunkavalli fails to disclose wherein the sample points are points in a three-dimensional space by coordinates, and the sample points correspond to a portion of vertices of 3D models included in the 3D scene.
However, Miller teaches extracting a number of sample pixels from a 3D scene (Miller; extracting a number of sample pixels from a 3D scene [¶ 0027 and ¶ 0035-0036]); and
wherein the sample points are points in a three-dimensional space by coordinates (Miller; the sample points are points in a 3D space by coordinates [¶ 0038-0039], as illustrated within Fig. 2B; wherein, the 3D space is analyzed [¶ 0027, ¶ 0035-0036, and ¶ 0040]; moreover, a pixel set [¶ 0038-0039]), and the sample points correspond to a portion of vertices of 3D models included in the 3D scene (Miller; the sample points correspond to a portion of vertices of 3D models included in the 3D scene [¶ 0041-0043]; wherein, dimensions including edges and vertices of an object are determined in relation with a model [¶ 0046-0048]).
Shechtman in view of Sunkavalli and Miller are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shechtman as modified by Sunkavalli, to incorporate extracting a number of sample pixels from a 3D scene; and wherein the sample points are points in a three-dimensional space by coordinates, and the sample points correspond to a portion of vertices of 3D models included in the 3D scene (as taught by Miller), in order to provide precise dimensions and unique object identifiers of a target object (Miller; [¶ 0007-0008 and ¶ 0027]).

Regarding claim 35, Shechtman in view of Sunkavalli and Miller further discloses the method of claim 34, wherein the rendering image generation model is configured to estimate color values of pixels other than the sample pixels based on the rendering result information and the feature information (Shechtman; the rendering image generation model is configured to estimate color/grayscale values of pixels (of the edge and/or shading style) other than the sample pixels (of the simplified image) based on the rendering result information and the feature information [¶ 0059-0061 and ¶ 0086-0088]; moreover, style fusion / fusion map [¶ 0049-0051], as illustrated within Fig. 1), and to determine pixel values of pixels included in the result image (Shechtman; the rendering image generation model is configured to determine pixel values of pixels included in the result image [¶ 0059-0061 and ¶ 0086-0088]; moreover, edge/shading style transfer neural network  in relation with style fusion and fusion map [¶ 0045-0047 and ¶ 0049-0051], as illustrated within Fig. 1).  



Claim(s) 8, 26-28, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shechtman in view of Sunkavalli and Miller as applied to claim(s) 6, 25, and 30 above, and further in view of Ha et al., US PGPUB No. 20170132830 A1, hereinafter Ha.

Regarding claim 8, Shechtman in view of Sunkavalli and Miller further discloses the 3D rendering method of claim 6, wherein the estimating the second shading component comprises estimating the second shading component through a processing unit pipeline (Shechtman; estimating the 2nd shading component (i.e. shading data), as addressed within the parent claim(s), comprises estimating the 2nd shading component (i.e. shading data) through a processing unit [¶ 0182, ¶ 0187, and ¶ 0191-0192] pipeline [¶ 0150-0152 and ¶ 0154-0155]).  
Shechtman as modified by Sunkavalli and Miller fails to disclose a graphics processing unit (GPU) pipeline.  
However, Ha teaches estimating the second shading component through a graphics processing unit (GPU) pipeline (Ha; estimating the 2nd shading component through a graphics processing unit (GPU) pipeline [¶ 0078-0079]; moreover, one or more shader operations [¶ 0059-0061]).
Shechtman in view of Sunkavalli and Miller and Ha are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shechtman as modified by Sunkavalli and Miller, to incorporate estimating the second shading component through a graphics processing unit (GPU) pipeline (as taught by Ha), in order to provide parallel processing of complex operations in order to reduce run time associated with imaging (Ha; [¶ 0005-0006]).

Regarding claim 26, Shechtman in view of Sunkavalli and Miller further discloses the 3D rendering apparatus of claim 25, wherein the second processor is configured to render the sample points through a processing unit pipeline (Shechtman; the decoder (i.e. 2nd  processor), as addressed within the parent claim(s), is configured to render the sample points [¶ 0060-0061 and ¶ 0087-0088] through a processing unit [¶ 0182, ¶ 0187, and ¶ 0191-0192] pipeline [¶ 0150-0152 and ¶ 0154-0155]), and the first processor is configured to estimate rendering result information for points other than the sample points based on the rendering result information for the sample points (Shechtman; the encoder (i.e. 1st processor) is configured to estimate rendering result information for points (of the edge/shading style) other than the sample points (of the simplified image) based on the rendering result information for the sample points (of the simplified image) [¶ 0060-0061 and ¶ 0087-0088]; moreover, the edge/shading related pathway [¶ 0040 and ¶ 0045-0046], as illustrated within Fig. 1; and moreover, style fusion / fusion map [¶ 0049-0051], as illustrated within Fig. 1).  
Shechtman as modified by Sunkavalli and Miller fails discloses to render the points through a graphics processing unit (GPU) pipeline.
However, Ha teaches to render the points through a graphics processing unit (GPU) pipeline (Ha; to render the points through a graphics processing unit (GPU) pipeline [¶ 0078-0079]; moreover, one or more shader operations [¶ 0059-0061]).
Shechtman in view of Sunkavalli and Miller and Ha are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shechtman as modified by Sunkavalli and Miller, to incorporate to render the points through a graphics processing unit (GPU) pipeline (as taught by Ha), in order to provide parallel processing of complex operations in order to reduce run time associated with imaging (Ha; [¶ 0005-0006]).

Regarding claim 27, Shechtman in view of Sunkavalli and Miller and Ha further discloses the 3D rendering apparatus of claim 26, wherein the second processor is configured to generate the rendering result image based on the rendering result information for the sample points and the rendering result information for the points other than the sample points (Shechtman; the decoder (i.e. 2nd processor), as addressed within the parent claim(s), is configured to generate the rendering result image based on the rendering result information for the sample points (of the simplified image) and the rendering result information for the points (of the edge/shading style) other than the sample points (of the edge/shading style) [¶ 0060-0061 and ¶ 0087-0088]; moreover, style fusion / fusion map [¶ 0049-0051], as illustrated within Fig. 1).  

Regarding claim 28, Shechtman in view of Sunkavalli and Miller further discloses the 3D rendering apparatus of claim 25, wherein the second processor (Shechtman; the decoder (i.e. 2nd processor), as addressed within the parent claim(s)) is configured to:
render the sample points through a processing unit pipeline (Shechtman; the decoder (i.e. 2nd processor), as addressed above, is configured to render the sample points [¶ 0060-0061 and ¶ 0087-0088] through a processing unit [¶ 0182, ¶ 0187, and ¶ 0191-0192] pipeline [¶ 0150-0152 and ¶ 0154-0155]);
render points other than the sample points based on the rendering result information for the sample points (Shechtman; the decoder (i.e. 2nd processor), as addressed above, is configured to render points (of the edge/shading style) other than the sample points (of the simplified image) based on the rendering result information for the sample points (of the simplified image) [¶ 0060-0061 and ¶ 0087-0088]; moreover, style fusion / fusion map [¶ 0049-0051], as illustrated within Fig. 1); and 
generate the rendering result image based on results obtained by rendering the sample points and the points other than the sample points (Shechtman; the decoder (i.e. 2nd processor), as addressed above, is configured to generate the rendering result image based on results obtained by rendering the sample points (of the simplified image) and the points (of the edge/shading style) other than the sample points (of the simplified image) [¶ 0060-0061 and ¶ 0087-0088]; moreover, style fusion / fusion map [¶ 0049-0051], as illustrated within Fig. 1). 
 Shechtman as modified by Sunkavalli and Miller fails discloses to render the points through a graphics processing unit (GPU) pipeline.
However, Ha teaches to render the points through a graphics processing unit (GPU) pipeline (Ha; to render the points through a graphics processing unit (GPU) pipeline [¶ 0078-0079]; moreover, one or more shader operations [¶ 0059-0061]).
Shechtman in view of Sunkavalli and Miller and Ha are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shechtman as modified by Sunkavalli and Miller, to incorporate to render the points through a graphics processing unit (GPU) pipeline (as taught by Ha), in order to provide parallel processing of complex operations in order to reduce run time associated with imaging (Ha; [¶ 0005-0006]).

Regarding claim 31, Shechtman in view of Sunkavalli and Miller further discloses the 3D rendering apparatus of claim 30, wherein the second processor is configured to estimate a second shading component for the points other than the samples points through a processing unit pipeline and to estimate rendering result information for the points other than the sample points based on the first shading component and the second shading component (Shechtman; the decoder (i.e. 2nd  processor) is configured to estimate a 2nd shading component (i.e. shading data) for the points (of the edge/shading style) other than the samples points (of the simplified image) [¶ 0060-0061 and ¶ 0087-0088] through a processing unit [¶ 0182, ¶ 0187, and ¶ 0191-0192] pipeline [¶ 0150-0152 and ¶ 0154-0155] and to estimate rendering result information for the points (of the edge/shading style) other than the sample points (of the simplified image) based on the 1st shading component (i.e. edge data) and the 2nd shading component (i.e. shading data) [¶ 0059-0061 and ¶ 0086-0088]; moreover, style fusion / fusion map [¶ 0049-0051], as illustrated within Fig. 1).  
 Shechtman as modified by Sunkavalli and Miller fails discloses to estimate points through a graphics processing unit (GPU) pipeline.
However, Ha teaches to estimate points through a graphics processing unit (GPU) pipeline (Ha; to estimate points through a graphics processing unit (GPU) pipeline [¶ 0078-0079]; moreover, one or more shader operations [¶ 0059-0061]).
Shechtman in view of Sunkavalli and Miler and Ha are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shechtman as modified by Sunkavalli and Miller, to incorporate to estimate points through a graphics processing unit (GPU) pipeline (as taught by Ha), in order to provide parallel processing of complex operations in order to reduce run time associated with imaging (Ha; [¶ 0005-0006]).
 
Regarding claim 32, Shechtman in view of Sunkavalli and Miller further discloses the 3D rendering apparatus of claim 25, the second processor (Shechtman; the decoder (i.e. 2nd processor), as addressed within the parent claim(s)).
Shechtman as modified by Sunkavalli and Miller fails to discloses the second processor is a graphics processing unit (GPU).
However, Ha teaches wherein the second processor is a graphics processing unit (GPU) (Ha; the 2nd processor is a graphics processing unit (GPU) [¶ 0078-0079]; moreover, one or more shader operations [¶ 0059-0061]).
Shechtman in view of Sunkavalli and Miller and Ha are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shechtman as modified by Sunkavalli and Miller, to incorporate wherein the second processor is a graphics processing unit (GPU) (as taught by Ha), in order to provide parallel processing of complex operations in order to reduce run time associated with imaging (Ha; [¶ 0005-0006]).

 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shechtman in view of Sunkavalli and Miller as applied to claim(s) 1 above, and further in view of Yago Vicente et al., US PGPUB No. 20190244412 A1, hereinafter Yago-Vicente.
 
Regarding claim 15, Shechtman in view of Sunkavalli and Miller further discloses the 3D rendering method of claim 1, acquiring the rendering result information comprises performing a rendering based on the data (Shechtman; acquiring the rendering result information comprises performing a rendering based on the data [¶ 0059-0061 and ¶ 0086-0088]).
Sunkavalli further teaches the 3D scene is determined by texture data (Sunkavalli; the digital image comprises a 3D environment is determined by texture (i.e. environment and/or parameter) data [¶ 0040-0042 and ¶ 0054-0055], as illustrated within Fig. 2; moreover, generating a ground truth environment map [¶ 0056-0057] and one or more parameters [¶ 0058-0061]; additionally, AR view rendering [¶ 0121 and ¶ 0123-0124], as illustrated within Figs. 5A-B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shechtman as modified by Sunkavalli and Miller, to incorporate the 3D scene is determined by texture data (as taught by Sunkavalli), in order to provide realistic imaging while reducing computational complexity (Sunkavalli; [¶ 0001-0004]).
Shechtman as modified by Sunkavalli and Miller fails to disclose wherein the 3D scene is determined by texture atlas data, and acquiring the rendering result information comprises performing a rendering based on the texture atlas data.
However, Yago-Vicente teaches wherein the 3D scene is determined by texture atlas data (Yago-Vicente; the 3D scene is determined [¶ 0025-0026] by texture atlas data [¶ 0036-0037]; moreover, texturing using segmentation and canonical views [¶ 0028 and ¶ 0031-0032]; additionally, AR viewing utilizing texture atlas [¶ 0051]), and acquiring the rendering result information comprises performing a rendering based on the texture atlas data (Yago-Vicente; acquiring the rendering result information comprises performing a rendering based on the texture atlas data [¶ 0036-0037 and ¶ 0049-0051]).
Shechtman in view of Sunkavalli and Miller and Yago-Vicente are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shechtman as modified by Sunkavalli and Miller, to incorporate wherein the 3D scene is determined by texture atlas data, and acquiring the rendering result information comprises performing a rendering based on the texture atlas data (as taught by Yago-Vicente), in order to provide realistic imaging when augmenting visual data from two distinct environments together (Yago-Vicente; [Abstract and ¶ 0001]).







Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616